Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered August 29, 2002, convicting him of assault in the first degree under Superior Court Information No. 137/02, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea of guilty is vacated, Superior Court Information No. 137/02 is dismissed, indictment No. 51/02 is reinstated, and the matter is remitted to the County Court, Dutchess County, for further proceedings on the indictment.
*554The People properly concede that the plea must be vacated because the defendant’s waiver of indictment occurred after the grand jury returned an indictment covering the same criminal transactions (see CPL 195.10 [2] [b]; People v Boston, 75 NY2d 585, 588-589 [1990]; People v Libby, 246 AD2d 669, 670-671 [1998]).
In light of the foregoing, the defendant’s challenge to his sentence is academic. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.